Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ amendments and arguments, as received 7/28/2022.  Claims 1-14 are now pending, of which claims 1 and 12-13 are independent.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9122330 (“Bau”) in view of U.S. Patent Application Publication No. 2016/0246374 (“Carter”).
Regarding claim 1, BAU teaches an information processing apparatus (“apparatus” or “computer” or “programmable data processing apparatus”, per column 21 line 50 – column 22 line 32) comprising: circuitry (column 21 lines 58-62 discussing various processor elements) configured to perform output control of a vibration on a vibration actuator (in regard to FIG. 9A’s example, a “tactile selection module” (column 10 line 65, element 915 in the FIG.) is said to determine a tactile sensation that corresponds to a different area/space, e.g. at the top of column 11, and where the tactile sensation as determined is transmitted to “a signal generator” (column 11 lines 16 and 27 for example, and element 925 in the FIG.), which acts to provides a signal to a user per column 11 line 27 – column 12 line 26, and per column 3 lines 42-60 and column 4 lines 32-42 make clear that the tactile signal/sensation is the product of electrovibration, which is further clarified per column 6 lines 7-43, and from this it is clear that electrovibration signals are determined and generated for selective expression to a user such that the user can be made to feel a determined tactile sensation corresponding to their interaction with an object for example (i.e., recited “output control of … vibration on a vibration actuator”, where the taught signal generator is feasibly attached to the user’s body)), and change a frequency of the vibration to be output from vibration actuator depending on a contact position of the vibration actuator on a body and predetermined positional information … (column 10 line 37 – column 11 line 14 discussing the determination of position information for a user’s finger or the like, based on tracking means/mechanisms including a camera system and related image processing, and when the finger is determined to be in breach/contact with an “area of interest” per column 11 line 6 or column 12 line 4 then the tactile sensation is selectively expressed for the user’s perception, e.g. “the electrovibration” is caused “at a point where the user contacts the object” per column 3 lines 46-47, and any transition from a state of non-expression when there is no deemed contact to a state of expression when there is a deemed contact, and vice-versa in situations when the user ends a contact between finger and object, is necessarily a “change in frequency of the vibration” as recited that “depends on” (i.e., uses in a practical sense) a “contact position of the vibration actuator on a body” (e.g., direct or indirect coupling examples provided per column 11 lines 30-49, including the user actually holding or wearing the signal generator without using the hand where the tactile sensation is caused/felt) and “predetermined positional information” (e.g., the taught “area of interest” instances as mentioned above is predetermined as recited, and is intersected with the user’s finger when the tactile sensation effect is triggered/invoked)).

As amended, the claim further recites that required frequency change depends on the recited positional information that is … including a target perceptual position on the body and wherein the contact position of the vibration actuator is different from the target perceptual position on the body.  The Examiner believes that feasibly Bau could be understood to teach this, e.g. column 10 line 37 – column 11 line 39 teaching an example where a user’s finger engages with a physical space (e.g., an “area of interest”), and based on a determination that a user’s finger location intersects with the area of interest then a tactile sensation is provided to the user and specifically to/at their finger, e.g. such that a texture or feedback is felt there at the finger.  Particularly, the paragraph beginning at column 11 line 27 makes clear that the “signal generator”, which selectively provides the output resulting in the felt tactile sensation, that is based on the intersection determination, need not be located or positioned at the finger, but rather can be worn on the user’s body, held by the user, incorporated into an article of clothing worn by the user, and so on.  Critically, the takeaway is to realize that a conductive path is provided between the signal generator, on the user’s body, and the user’s finger.  And further that the activation of the signal causing the feedback is a change in signal and necessarily involves the change in frequency.  
To the extent that Bau is not fully sufficient, the Examiner further relies upon CARTER to teach what Bau may otherwise lack, see e.g. Carter’s [0020]: 
“[0020] Vibration is detected by mechanoreceptors within the skin. The mechanoreceptors within the skin are responsive to vibrations in the range 0.4 Hz to 500 Hz. The emitted ultrasound may be modulated in order to create vibrations within the optimum frequency range detectable by the human hand. By changing the modulation frequency, it may also change the frequency of the vibration on the hand and this can be used to create different tactile properties. Modulating different focal points at different frequencies can give each point of feedback its own independent “feel”. In this way it is possible to correlate haptic and visual feedback and also attach meaning to noticeably different textures so that information can be transferred to the user via the haptic feedback.”
The cited portion provided just above makes clear that change in frequency of signal results in change of tactile property, e.g. to provide the haptic feedback and texture as described.  Which is to say, no signal with no frequency to some signal with some frequency, is an identifiable way in the art to provide that type of feedback, e.g. the type of feedback discussed above in relation to Bau for example.  Arguably, a change in frequency is a known way to result in a change in feedback/texture from a first kind to a second, for example.  The Examiner believes Carter teaches a known way to provide the feedback and hence implement the kind of selective feedback/texture for a Bau user in the example mentioned per Bau above, e.g. where a user’s finger location satisfied its intersection determination condition in relation to its described area of interest that a user seeks to engage with.
Both Bau and Carter relate to frameworks that provide haptic/tactile feedback to a user via electrostatic or similar mechanisms.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Carter’s frequency variance to implement Bau’s selective feedback to a user when the user is deemed to properly engage with an area of interest, with a reasonable expectation of success, e.g. such that a known method of providing texture/feedback via haptics per Carter can be used to realize Bau’s intended result/benefit that helps Bau users have the intended benefit/experience.

Regarding claim 12, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.

Regarding claim 13, the claim includes the same or similar limitations as discussed above in relation to claim 1, and is therefore rejected under the same rationale.  The claim recites, in part, a non-transitory computer-readable storage medium, which is further taught per Bau’s column 20 line 63- column 22 line 2565 discussing “computer program product embodied in one or more computer readable medium(s) having computer readable program code”, “computer-readable media” / “storage media”, and the like.  


7.	Claims 2-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bau in view of Carter and further in view of U.S. Patent Application Publication No. 2014/0267065 (“Levesque”).
Regarding claim 2, Bau in view of Carter teaches the information processing apparatus according to claim 1, as discussed above.  Bau and Carter do not appear to teach the further limitation wherein the circuity is further configured to calculate the frequency of the vibration to be output from the vibration actuator depending on a body characteristic between the contact position of the vibration actuator with the body and the target perceptual position.  Rather, the Examiner relies upon LEVESQUE to teach what Bau and Carter may otherwise lack, see e.g., Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration among other types of variances, each of which inherently involves some manner of physics calculations, that is for example dependent upon “body characteristics” as recited, see e.g. [0020]-[0023], [0026], [0032], and [0043]).
Bau and Levesque both contemplate systems/frameworks that provide haptic feedback/response for the benefit of improving a user experience with enhanced feedback, for example.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Levesque’s frequency variance aspect as cited above with Bau’s framework, with a reasonable expectation of success, e.g. such that adjustments to frequency known in the state of the art per Levesque can be practiced to maintain the resulting perception for the user’s benefit regardless of immediate/environmental conditions that could feasibly disrupt the benefit, as Bau contemplates per column 3 line 61 for example.

Regarding claim 3, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the body characteristic includes at least one of vibration transfer characteristic information or perceptual characteristic information of the contact position of the vibration actuator on the body (Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration among other types of variances, each of which inherently involves some manner of physics calculations, that is for example dependent upon “body characteristics” as recited, see e.g. [0020]-[0023], [0026], [0032], and [0043], which reads on the recited “vibration transfer characteristic information”).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 4, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 3, as discussed above.  The aforementioned references teach the further limitation wherein the perceptual characteristic information includes information indicating a frequency range to be easily perceived at the contact position of the vibration actuator on the body (Bau’s column 8 lines 49-64 discussing frequency thresholds that serve as a minimum for the user to perceive the generated tactile sensation, and it follows that Bau’s framework would operate to determine and generate signals that exceed the threshold such that the “frequency range” would be sufficient “to be easily perceived” by the user, as recited) (additionally/alternatively, Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration, and further [0025], [0036], and [0044] discussing normalization and/or similar adjustments to haptic feedback characterization, such that the contact point is considered so that the user can still feel the feedback as intended).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 6, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 3, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to change a vibration direction of the vibration to be output from the vibration actuator to a horizontal direction or a perpendicular direction with respect to the body depending on at least one of the vibration transfer characteristic information or the perceptual characteristic information between the target perceptual position and the contact position (Levesque contemplates that an onscreen element for which haptic effects may occur perpendicular to the device screen, e.g. per [0046], and that this sort of directionality can be incorporated into Bau’s generation and perception of its analogous signal per the cited FIG. 9A use case).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 7, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to adjust output intensity of the vibration depending on a degree of pressing of the vibration actuator against the body (Levesque’s [0032] and [0026] teaching the adjustment/alteration of haptic feedback characterization based on the magnitude of contact, e.g. degree of user’s grip/grasp for example, and that this sort of adjustment can be incorporated into Bau’s generation and perception of its analogous signal per the cited FIG. 9A use case to preserve the consistency objectives stated per Bau’s column 3 line 61 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 8, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry changes the frequency of the vibration to be output from the vibration actuator depending on a state of the body (Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration, and further [0018]-[0019] teaching the adjustment/alteration of haptic feedback characterization based on a sensed user characteristic such as skin/body temperature, blood pressure, heart rate, skin response, etc., and that this sort of adjustment can be incorporated into Bau’s generation and perception of its analogous signal per the cited FIG. 9A use case to preserve the consistency objectives stated per Bau’s column 3 line 61 for example).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 9, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 8, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to change the frequency of the vibration to be output from the vibration actuator to a predetermined high frequency range in a case where a hand is detected to be open and change the frequency of the vibration to be output from the vibration actuator to a predetermined low frequency range in a case where the hand is detected to be closed (Levesque’s [0042]-[0045] discussing the variance of haptic feedback/effect, specifically allowing for a variance of frequency in vibration, and further [0026] teaching a variance that may be applied in view of the user’s hand posture, e.g. how is the grasp, it is full hand or just partial hand or a few fingers etc.).  The motivation for combining the references is as discussed above in relation to claim 2.

Regarding claim 11, Bau in view of Carter and further in view of Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references teach the further limitation wherein the circuitry is further configured to perform output control of the vibration from the vibration actuator along with output control of visual information or auditory information (Bau’s FIG. 9A example, as cited to, clearly contemplates a haptic feedback experience in tandem with a visual aspect, e.g. the user viewing and manipulating the visual object with their finger as shown in the cited FIG.) (additionally/alternatively, Levesque’s [0002] discussing the use of haptic effects to enhance the “user interface”, which one of ordinary skill in the art would understand to be inclusive of “visual information” as recited, e.g. see how the haptic effect is contemplated in combination with onscreen elements per the FIG. 2 series).  The motivation for combining the references is as discussed above in relation to claim 2.


8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bau in view of Carter and Levesque and further in view of U.S. Patent Application Publication No. 2017/0060244 (“Khoshkava”).
Regarding claim 5, Bau in view of Carter and Levesque teach the information processing apparatus according to claim 3, as discussed above.  The aforementioned references teach that vibration can be varied but does not appear to enumerate low and high ranges for example, per the further limitations wherein the circuitry changes the frequency of the vibration to be output from the vibration actuator to a predetermined low frequency range or to a predetermined high frequency range depending on at least one of the vibration transfer characteristic information or the perceptual characteristic information between the target perceptual position and the contact portion.  Rather, the Examiner relies upon KHOSHKAVA to teach what Bau and Carter and Levesque may otherwise lack, see e.g. Khoshkava’s [0002] teaching a similar/comparable haptic feedback framework for touch-sensitive surfaces, and where per [0040] it is taught that frequencies may be pre-determined into at least two magnitudes.
Bau and Levesque both contemplate systems/frameworks that provide haptic feedback/response for the benefit of improving a user experience with enhanced feedback, for example.  Khoshkava appears to be similarly directed.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency-variance aspects of Levesque and/or Bau with a pre-determined aspect per Khoshkava, with a reasonable expectation of success, e.g. such that any measure of pre-determination that can be intelligently incorporated into a responsive framework that considers various stimuli in real-time can make the framework more responsive and some measure less reliant upon just-in-time calculation.


9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bau in view of Carter and Levesque and further in view of U.S. Patent Application Publication No. 2014/0210781 (“Stern”).
Regarding claim 10, Bau in view of Carter and Levesque teach the information processing apparatus according to claim 2, as discussed above.  The aforementioned references contemplate various types of vibration adjustments, for example as discussed in relation to claim 2 and Levesque’s [0044], but do not appear to teach the further limitation wherein the circuity is further configured to perform control to match phases of the vibration to be output from a plurality of vibration actuators provided with the body configured to be sandwiched between the plurality of vibration actuators.  Rather, the Examiner relies upon STERN to teach what Bau in view of Carter and Levesque may otherwise lack, see e.g. Stern’s [0077] teaching the selective application of “same phase shift” to provide a desired/intended type of feedback for example in a similar/comparable haptic feedback system.
Bau and Levesque both contemplate systems/frameworks that provide haptic feedback/response for the benefit of improving a user experience with enhanced feedback, for example.  Stern appears to be similarly directed.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the phase-shift aspect per Stern into Levesque and/or Bau’s framework, with a reasonable expectation of success, e.g. to provide a certain type of feedback aspect/effect per Stern that might be selectively preferable via Levesque’s robust motivations to improve/enhance the user experience and/or as Bau contemplates per column 3 line 61 for example.


Allowable Subject Matter
10.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection presented herein.  See the case made for Bau and then also Bau in view of 	Carter, e.g. as articulated in the obviousness rejection for claim 1 provided here.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0052564 Koseki
US 2016/0088380 Stauber
US 2019/0050073 Murakami
US 2018/0181203 Subramanian
US 2017/0348117 Strbac
US 2009/0048539 Lundborg
US 2017/0344118 Yamazaki
US 2016/0246375 Rihn
US 2012/0038582 Grant
US 6088011 Lee
US 11422628 Keller
US 10444837 Takeda
US 2017/0220111 Nakamura
US 2017/0220112 Nakamura
US 2015/0138387 Kokubu
US 6223018 Fukumoto
CN 105426024 B Chen
Non-Patent Literature “The Emerging Vocabulary of Haptics: Vibration vs Texture”
Non-Patent Literature “Mechanical Vibration Influences the Perception of Electrovibration”
Non-Patent Literature “What’s the Difference Between Haptics Now and Then”


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/               Primary Examiner, Art Unit 2174